Per Curiam:
This was an appeal from the refusal of the court below to *65upen a judgment. The petition filed upon which the rule was granted, contained a prayer that the entry of said judgment be stricken off and tliat it be opened and the defendant let into a defence. The court did not act upon tbe motion to strike off the judgment; the motion to open it was refused. Had it acted upon both, the refusal to open is the only one that could be heard upon this appeal. There is no merit in either application. The judgment bad been of record for sixteen .years before any application was made either to strike off: or to open it, and no reason is assigned for tbe delay. Aside from this, the only defence which tbe defendant sets up, that of payment, can be beard upon tbe scire facias to revive, which is now pending.
The order is affirmed.